Title: To George Washington from Simon Wilmer, 5 August 1791
From: Wilmer, Simon
To: Washington, George



Sir
Chester Town Maryd 5th Aug. [17]91

Mr Lewis who lately fill’d a department in your Excellencys house hold suggested to me, that one or more assistant Secretaries must necessarily be appointed this Fall, in consequence of his retirement and the probability of Major Jacksons translation to some other Office; If such Vacancies have taken place, and are still to be filled, I must beg permission to approach your Excellency as an applicant, altho I fear my pretensions are not commensurate with the honor I now Solicit, yet I am impell⟨’d⟩ to enforce my wishes from a conviction that my claims will be properly measur⟨’d⟩ by your condescension. My age does not exceed 23 years and near five of that term have been devoted to business in Europe from whence I have lately return⟨’d.⟩ My fortune is small but Independent and I flatter myself that neither my manners or Person will found exceptionable and as your

Nephew infor⟨m’d⟩ me that it requir’d an association of the man of business with some Personal address, I can only assure you Sir, that I am perfectly prepar⟨ed⟩ for the first qualification and shall be ambitious to improve the latter in your School of refinement. Mr James Tilghman of this County with whom I have the honor to be distantly related, will furnish me with the necessary recommendations, but If I deserve your Scrutiny, Sir, I hope an intermediate application to Major Richmond of this State will prove Satisfactory I am fearful my prayer will be found extremely informal, but I concluded that a simple illustration of facts woud be preferable to all the Sophistry of adulation which fancy cou’d devise. I have the honor to be Sir With the most profound respect & Esteem your most devoted and very Humble Servant

Simon Wilmer

